                                                          HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ASSUREDPARTNERS OF                                Case No. 2:20-cv-00290 BJR
            WASHINGTON, LLC,
11
                                                              STIPULATED
12                                 Plaintiff,                 PROTECTIVE ORDER

13               v.
            MARK ACARREGUI and ALLIANT
14          INSURANCE SERVICES, INC.,

15                                 Defendants.

16          .

17 1.       PURPOSES AND LIMITATIONS

18          Discovery in this action may involve production of confidential, proprietary, or private

19 information for which special protection may be warranted. Accordingly, the parties hereby

20 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

21 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

22 protection on all disclosures or responses to discovery, the protection it affords from public

23 disclosure and use extends only to the limited information or items that are entitled to confidential

24 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

25 confidential information under seal.

26



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 1
 1 2.       “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things
 3 produced or otherwise exchanged that the producing party reasonably and in good faith believes

 4 contain: non-public marketing, technical, research, commercial, financial, or trade secret

 5 information that the producing party has maintained as confidential or secret; non-public customer

 6 information maintained by the producing party as confidential or secret; information prohibited

 7 from disclosure by statute or contract; personal identity information; or other information that, if

 8 disclosed, could be detrimental to that party’s business or the business of any of that party’s

 9 customers.

10 3.       “ATTORNEYS’ EYES ONLY” MATERIAL
11          “Attorneys’ Eyes Only” material means information that the producing party reasonably
12 and in good faith believes is of such a nature and character that disclosure of such information to

13 the receiving party will be harmful to the producing party or to its business or will provide the

14 receiving party a competitive advantage over the producing party, or is information that is so highly

15 sensitive and private to individuals that disclosure of such information could be harmful to those

16 individuals’ personal lives.

17 4.       SCOPE
18          The protections conferred by this agreement cover not only confidential and attorneys’ eyes
19 only material (as defined above), but also (1) any information copied or extracted from confidential

20 or attorneys’ eyes only material; (2) all copies, excerpts, summaries, or compilations of

21 confidential or attorneys’ eyes only material; and (3) any testimony, conversations, or

22 presentations by parties or their counsel that might reveal confidential or attorneys’ eyes only

23 material.

24          However, the protections conferred by this agreement do not cover information that is in
25 the public domain or becomes part of the public domain through trial or other lawful means.

26



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 2
     5.      ACCESS TO AND USE OF CONFIDENTIAL AND ATTORNEYS’ EYES ONLY
 1           MATERIAL
 2          5.1    Basic Principles. A receiving party may use confidential and attorneys’ eyes only
 3 material that is disclosed or produced by another party or by a non-party in connection with this

 4 case only for prosecuting, defending, or attempting to settle this litigation. Confidential and

 5 attorneys’ eyes only material may be disclosed only to the categories of persons and under the

 6 conditions described in this agreement. Confidential and attorneys’ eyes only material must be

 7 stored and maintained by a receiving party at a location and in a secure manner that ensures that

 8 access is limited to the persons authorized under this agreement.

 9          5.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
10 by the court or permitted in writing by the designating party, a receiving party may disclose any

11 confidential material only to:

12                 (a)     the receiving party’s counsel of record in this action, as well as employees
13 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

14                 (b)     Defendant Acarregui and the officers, directors, and employees (including
15 in-house counsel) of the receiving party to whom disclosure is reasonably necessary for this

16 litigation, unless a particular document or material produced is for Attorneys’ Eyes Only and is so

17 designated;

18                 (c)     experts and consultants to whom disclosure is reasonably necessary for this
19 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20                 (d)     the court, court personnel, and court reporters and their staff;
21                 (e)     copy or imaging services retained by counsel to assist in the duplication of
22 confidential material, provided that counsel for the party retaining the copy or imaging service

23 instructs the service not to disclose any confidential material to third parties and to immediately

24 return all originals and copies of any confidential material;

25                 (f)     during their depositions, witnesses in the action to whom disclosure is
26 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 3
 1 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 2 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 3 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 4 under this agreement;

 5                  (g)    the author or recipient of a document containing the information or a
 6 custodian or other person who otherwise possessed or knew the information.

 7          5.3     Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items:                   Unless
 8 otherwise ordered by the court or permitted in writing by the designating party, a receiving party

 9 may disclose any attorneys’ eyes only material only to:

10                  (a)    the receiving party’s outside counsel of record in this action as well as
11 employees of such counsel of record to whom it is reasonably necessary to disclose the information

12 for this litigation;

13                  (b)    experts and consultants to whom disclosure is reasonably necessary for this
14 litigation and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

15                  (c)    the court, court personnel, and court reporters and their staff;
16                  (d)    copy or imaging services retained by counsel of record to assist in the
17 duplication of attorneys’ eyes only material, provided that counsel for the party retaining the copy

18 or imaging service instructs the service not to disclose any attorneys’ eyes only material to third

19 parties and to immediately return all originals and copies of any attorneys’ eyes only material;

20                  (e)    during their depositions, witnesses in the action to whom disclosure is
21 reasonably necessary and who have signed the “Acknowledgement and Agreement to Be Bound”

22 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

23 transcribed deposition testimony or exhibits to depositions that reveal attorneys’ eyes only material

24 must be separately bound by the court reporter and may not be disclosed to anyone except as

25 permitted under this agreement;

26



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 4
 1                  (f)     the author or recipient of a document containing the information or a
 2 custodian or other person who otherwise possessed or knew the information;

 3                  (g)     two designated in-house counsel personnel of Alliant and Assured.
 4          5.4     Filing Confidential and Attorneys’ Eyes Only Material. Before filing confidential
 5 or attorneys’ eyes only material or discussing or referencing such material in court filings, the

 6 filing party shall confer with the designating party, in accordance with Local Civil Rule 5(g)(3)(A),

 7 to determine whether the designating party will remove the confidential or attorneys’ eyes only

 8 designation, whether the document can be redacted, or whether a motion to seal or stipulation and

 9 proposed order is warranted. During the meet and confer process, the designating party must

10 identify the basis for sealing the specific confidential or attorneys’ eyes only information at issue,

11 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

12 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

13 the standards that will be applied when a party seeks permission from the court to file material

14 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

15 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

16 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

17 the strong presumption of public access to the Court’s files.

18 6.       DESIGNATING PROTECTED MATERIAL
19          6.1     Exercise of Restraint and Care in Designating Material for Protection. All business
20 records produced by any party may be used only for purposes of this litigation, and may not be

21 used or disclosed publicly except in relation to this lawsuit

22          Each party or non-party that designates information or items for protection under this
23 agreement must take care to limit any such designation to specific material that qualifies under the

24 appropriate standards.

25          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
26 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 5
 1 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 2 and burdens on other parties) expose the designating party to sanctions.

 3          If it comes to a designating party’s attention that information or items that it designated for

 4 protection do not qualify for protection, the designating party must promptly notify all other parties

 5 that it is withdrawing the mistaken designation.

 6          6.2     Manner and Timing of Designations. Except as otherwise provided in this

 7 agreement (see, e.g., second paragraph of section 6.2(a) below), or as otherwise stipulated or

 8 ordered, disclosure or discovery material that qualifies for protection under this agreement must

 9 be clearly so designated before or when the material is disclosed or produced.

10                  (a)     Information in documentary form: (e.g., paper or electronic documents and

11 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

12 the designating party must affix the word “CONFIDENTIAL” or phrase “ATTORNEYS’ EYES

13 ONLY” to each page that contains confidential material.

14                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

15 and any participating non-parties must identify on the record, during the deposition or other pretrial

16 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

17 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

18 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

19 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

20 at trial, the issue should be addressed during the pre-trial conference.

21                  (c)     Other tangible items: the producing party must affix in a prominent place

22 on the exterior of the container or containers in which the information or item is stored the word

23 “CONFIDENTIAL” or phrase “ATTORNEYS’ EYES ONLY.”

24          6.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

25 designate qualified information or items does not, standing alone, waive the designating party’s

26 right to secure protection under this agreement for such material. Upon timely correction of a



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 6
 1 designation, the receiving party must make reasonable efforts to ensure that the material is treated

 2 in accordance with the provisions of this agreement.

 3 7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4          7.1     Timing of Challenges. Any party or non-party may challenge a designation of
 5 confidentiality or attorneys’ eyes only at any time. Unless a prompt challenge to a designating

 6 party’s confidentiality or attorneys’ eyes only designation is necessary to avoid foreseeable,

 7 substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the

 8 litigation, a party does not waive its right to challenge a confidentiality or attorneys’ eyes only

 9 designation by electing not to mount a challenge promptly after the original designation is

10 disclosed.

11          7.2     Meet and Confer. The parties (and non-parties, to the extent applicable) must make
12 every attempt to resolve any dispute regarding confidential and attorneys’ eyes only designations

13 without court involvement. Any motion regarding confidential or attorneys’ eyes only designations

14 or for a protective order must include a certification, in the motion or in a declaration or affidavit,

15 that the movant has engaged in a good faith meet and confer conference with other affected parties

16 in an effort to resolve the dispute without court action. The certification must list the date, manner,

17 and participants to the conference. A good faith effort to confer requires a face-to-face meeting or

18 a telephone conference.

19          7.3     Judicial Intervention. If the parties (or non-parties, to the extent applicable) cannot
20 resolve a challenge without court intervention, the designating party may file and serve a motion

21 to retain confidentiality under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g),

22 if applicable). The burden of persuasion in any such motion shall be on the designating party.

23 Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

24 unnecessary expenses and burdens on other parties) may expose the challenging party to sanctions.

25 All parties (and non-parties, to the extent applicable) shall continue to maintain the material in

26 question as confidential until the court rules on the challenge.



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 7
     8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 1          LITIGATION
 2          If a party is served with a subpoena or a court order issued in other litigation that compels
 3 disclosure of any information or items designated in this action as “CONFIDENTIAL” or

 4 “ATTORNEYS’ EYES ONLY,” that party must:

 5                  (a)     promptly notify the designating party in writing and include a copy of the
 6 subpoena or court order;

 7                  (b)     promptly notify in writing the party who caused the subpoena or order to
 8 issue in the other litigation that some or all of the material covered by the subpoena or order is

 9 subject to this agreement. Such notification shall include a copy of this agreement; and

10                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
11 the designating party whose confidential material may be affected.

12 9.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
14 or attorneys’ eyes only material to any person or in any circumstance not authorized under this

15 agreement, the receiving party must immediately (a) notify in writing the designating party of the

16 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected

17 material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

18 terms of this agreement, and (d) request that such person or persons execute the “Acknowledgment

19 and Agreement to Be Bound” that is attached hereto as Exhibit A.

20 10.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
21
            When a producing party gives notice to receiving parties that certain inadvertently
22
     produced material is subject to a claim of privilege or other protection, the obligations of the
23
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
24
     is not intended to modify whatever procedure may be established in an e-discovery order or
25

26



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 8
 1 agreement that provides for production without prior privilege review. The parties agree to the

 2 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 3 11.      NO ADMISSION; NO PREJUDICE
 4          Entering into this Stipulated Protective Order or agreeing to and/or producing or receiving

 5 Confidential or Attorneys’ Eyes Only material or otherwise complying with the terms of this

 6 Stipulated Protective Order, shall not:

 7          (a)     prejudice in any way the rights of any party to (i) seek production of documents or

 8 information it considers subject to discovery, or (ii) object to the production of documents or

 9 information it considers not subject to discovery;

10          (b)     operate as an admission by any party that any particular material, whether or not

11 designated as Confidential or Attorneys’ Eyes Only, contains or reflects trade secrets or any other

12 type of confidential or proprietary information under the law;

13          (c)     prejudice in any way the rights of any party to petition the Court for a further

14 protective order relating to any purportedly Confidential or Attorneys’ Eyes Only information;

15          (d)     prejudice in any way the rights of any party to object to the relevance, authenticity,

16 use, or admissibility into evidence of any document, testimony, or other evidence subject to this

17 Stipulated Protective Order;

18          (e)     preclude any party from objecting to discovery that it believes to be otherwise

19 improper; or

20          (f)     operate as a waiver of any attorney-client, work product, business strategy, trade

21 secret, or other privilege or protection.

22 12.      REMOVAL OF DESIGNATIONS FROM TRIAL EXHIBITS
23          Any documents labeled confidential or attorneys’ eyes only pursuant to this Stipulated
24 Protective Order shall have the label removed before such documents are shown to a jury as trial

25 exhibits or submitted into evidence in connection with trial.

26



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 9
 1 13.      NON TERMINATION AND RETURN OF DOCUMENTS
 2          Within 60 days after the termination of this action, including all appeals, each receiving
 3 party must return all confidential material to the producing party, including all copies, extracts and

 4 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

 5          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 6 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 7 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 8 product, even if such materials contain confidential material.

 9          The confidentiality obligations imposed by this agreement shall remain in effect until a
10 designating party agrees otherwise in writing or a court orders otherwise.

11                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12 DATED: March 27, 2020                          DATED: March 27, 2020
13
     /s/ Helen M. McFarland                       /s/ Keith D. Petrak
14   Helen M. McFarland, WSBA 51012               Keith D. Petrak, WSBA 19159
     SEYFARTH SHAW LLP                            Jacob A. Zuniga, WSBA 48458
15   800 5th Avenue, Suite 4100                   BYRNES KELLER CROMWELL LLP
     Seattle, WA 98104                            1000 Second Avenue, 38th Floor
16   P: (206) 946-4910                            Seattle, WA 98104
     F: (206) 260-8839                            P: (206) 622-2000
17   hmcfarland@seyfarth.com                      F: (206) 622-2522
                                                  kpetrak@byrneskeller.com
18                                                jzuniga@byrneskeller.com

19 J. Scott Humphrey (pro hac vice)               Debra L. Fischer (pro hac vice)
   Besma Fakhri (pro hac vice)                    Adam E. Wagmeister (pro hac vice)
20 EYFARTH SHAW LLP
   S                                              MORGAN, LEWIS & BOCKIUS LLP
   233 South Wacker Drive, Suite 8000             2049 Century Park East, Suite 700
21 Chicago, IL 60606                              Los Angeles, CA 90067
   P: (312) 460-5000                              P: (310) 907-1000
22 F: (312) 460-7000                              debra.fischer@morganlewis.com
   shumphrey@seyfarth.com                         adam.wagmeister@morganlewis.com
23 bfakhri@seyfarth.com

24 Attorneys for Plaintiff AssuredPartners        Attorneys for Defendants Mark Acarregui and
   of Washington, LLC                             Alliant Insurance Services, Inc.
25

26



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 10
 1         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2 IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 5 documents, including the attorney-client privilege, attorney work-product protection, or any other

 6 privilege or protection recognized by law.

 7         DATED this 30th day of March, 2020.
 8

 9                                                      The Honorable Barbara J. Rothstein
                                                        United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 11
 1                                             EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of
 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington in the case of

 7 “AssuredPartners of Washington, LLC v. Mark Acarregui and Alliant Insurance Services, Inc.,”

 8 Case No. 2:20-cv-00290 BJR. I agree to comply with and to be bound by all the terms of this

 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26



     STIPULATED PROTECTIVE ORDER
     (NO. 2:20-cv-00290 BJR) - 12
